UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6151



ROBERT DOUGLAS TURNER,

                                            Plaintiff - Appellant,

          versus


CHERELLE REDDICK-LANE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-02668-RDB)


Submitted: May 16, 2006                          Decided: May 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Douglas Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Douglas Turner appeals from the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) action for failure to

comply with its order to complete and return a United States

Marshal form so that his complaint could be served. Because Turner

may cure the defect in his complaint by filing the form in

accordance with the district court’s order, the dismissal is

interlocutory and not appealable.   See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -